FELED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JAN - 8 2[|]9
BILLINGS DIVISION C|erk, U S Dssirlct Court
District Of f\.'ion!ana
B¢'nings
In re: JERRY ROY JACOBS, Cause No. CV 19-02-BLG-SPW

Petitioner. ORDER

 

On January 4, 2019, the Court received from Mr. Jacobs a petition for Writ
of mandamus He failed to pay the filing fee of $400 and also failed to file a
motion to proceed in forma pauperis But there is no reason to delay a resolution

Jacobs asks the Court to order law enforcement to “bring charges or bring to
light any ongoing investigations Which could affect my life, liberty, or pursuit
thereot`.” Pet. (Doc. l) at l. The Coult is not aware of any law permitting it or
Jacobs to require disclosure of any ongoing investigation or require charges to be
filed.

Accordingly, IT IS HEREBY ORDERED that Jacobs’ petition for Writ of
mandamus (Doc. l) is DENIED and DISMISSED. The clerk shall enter, by
separate document, a judgment of dismissal Any appeal from this disposition
Would not be taken in good faith. See Fed. R. App. P. 24(a)(4)(B).

DATED this _0°_’ day OfJanuary, 2019.

/. ¢%,¢L“Z;/
Susan P. Watters

United States District Court

